TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2017



                                     NO. 03-17-00151-CR


                                  Ramon Saldana, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
  DISMISSED ON APPELLANT’S MOTION—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the trial court. Appellant Ramon

Saldana has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows

Saldana to withdraw his notice of appeal, and dismisses the appeal. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.